Citation Nr: 9900307	
Decision Date: 01/07/99    Archive Date: 01/12/99

DOCKET NO.  95-32 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for post traumatic 
stress disorder (PTSD), currently evaluated at 50 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.A. Howell, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1966 to 
November 1968.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which, in pertinent part, denied entitlement to an 
increased evaluation for PTSD.


REMAND

On the initial appeal to the Board, the Board remanded this 
issue by document dated in May 1997 for further development, 
including attempting to obtain additional records, a VA 
psychiatric examination, and readjudication of the claim 
under the new psychiatric regulations effective in November 
1996 with the appropriate supplemental statement of the case.  
Although the veteran underwent a VA examination and an 
attempt was made to associate current medical evidence with 
the file, it is apparent to the Board that neither he nor his 
service representative have been provided with a supplemental 
statement of the case based on this new evidence in what 
appears to be an unintentional oversight.  See 38 C.F.R. 
§ 19.38 (1998).  Regulations provide that initial post-Remand 
adjudication must be undertaken by the RO.  Id.  Thus, the 
case is again remanded for developments as indicated in the 
May 1997 Board remand to the extent that they have not 
already been accomplished.

In view of the foregoing, this case is REMANDED for the 
following actions:

There should be readjudication of the 
claim for an increased rating for PTSD 
under old and new psychiatric criteria as 
appropriate, with consideration of 
information added since the last 
supplemental statement of the case.  If 
benefits sought are not granted, a 
supplemental statement of the case should 
be promulgated, and then the appeal is to 
be returned to the Board in accordance 
with applicable appellate procedures.

The Board intimates no opinion as to the ultimate outcome in 
this case by that action taken herein.  No action is required 
of the appellant until he is noted.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
